DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 03/02/2021 and 07/29/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “35” (Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miranda (US Publication No: 2011/0158805).
Regarding Claim 1: Marinda discloses a method for monitoring a pitch control system for a rotor blade of a wind turbine (Figure 1, No. 1).  The method comprises receiving a blade pitch signal representative of a pitch position of the rotor blade; determining a pitch deviation, based on the blade pitch signal and a blade pitch reference; upon determining the determined pitch deviation exceeds a first pitch deviation threshold, increasing a pitch deviation variable by an amount that depends on: the determined pitch deviation, the first pitch deviation threshold, and a duration of a time period during which the determined pitch deviation exceeds the first pitch deviation threshold; and providing an error signal when the increased pitch deviation variable exceeds a pitch deviation variable threshold (Paragraph [0013], Lines 6-12; Paragraph [0015], Lines 1-4; Paragraph [0017]).
Regarding Claim 2: Miranda discloses the method of Claim 1, further comprising: upon determining the determined pitch deviation is below the first pitch deviation threshold, decreasing the pitch deviation variable by an amount that depends on the determined pitch deviation (Claim 10).
Regarding Claim 4: Miranda discloses the method of Claim 1, wherein the amount for increasing the pitch deviation variable further depends on a second pitch deviation threshold, the second pitch deviation threshold being higher than the first pitch deviation threshold (Claim 6).
Regarding Claim 5: Miranda discloses the method of Claim 1, wherein the pitch deviation variable threshold is dependent on the determined pitch deviation (Paragraph [0019]).
Regarding Claim 6: Miranda discloses the method of Claim 1, wherein the amount for increasing the pitch deviation variable further depends on a total duration of a continuous time period during which the determined pitch deviation exceeds the first pitch deviation threshold (Paragraphs [0015] & [0048]).
Regarding Claim 9: Miranda discloses the method of claim 1, further comprising shutting down the wind turbine in response to the error signal (Paragraph [0078]).
Regarding Claim 10: Miranda discloses the a monitoring system for a pitch control system of a wind turbine, the monitoring system comprising: a pitch sensor for measuring a pitch angle of a rotor blade of the wind turbine, the pitch sensor being configured to provide a blade pitch signal representing the measured pitch angle; and a controller, operatively coupled to the pitch sensor for receiving the blade pitch signal therefrom, the controller being configured to: determine a pitch deviation, based on the blade pitch signal and a blade pitch reference, upon determining the determined pitch deviation exceeds a first pitch deviation threshold, increase a pitch deviation variable by an amount that depends on: the determined pitch deviation, the first pitch deviation threshold, and a duration of a time period during which the determined pitch deviation exceeds the first pitch deviation threshold, and provide an error signal when the increased pitch deviation variable exceeds a pitch deviation variable threshold (Paragraph [0013], Lines 6-12; Paragraph [0015], Lines 1-4; Paragraph [0017]).
Regarding Claim 12: Miranda discloses the monitoring system of Claim 10, further comprising a safety controller operatively coupled to the controller and configured to operate the wind turbine in a safe mode in response to the error signal (Paragraph [0026]).
Regarding Claim 13: Miranda discloses a wind turbine (1) comprising at least one rotor blade (2); a pitch control system for controlling a pitch angle of the at least one rotor blade; and a controller configured to: determine a pitch deviation, based on a blade pitch signal of the at least one rotor blade and a blade pitch reference, upon determining the determined pitch deviation exceeds a first pitch deviation threshold, increase a pitch deviation variable by an amount that depends on: the determined pitch deviation, the first pitch deviation threshold, and a duration of a time period during which the determined pitch deviation exceeds the first pitch deviation threshold, and provide an error signal when the increased pitch deviation variable exceeds a pitch deviation variable threshold (Paragraph [0013], Lines 6-12; Paragraph [0015], Lines 1-4; Paragraph [0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranda in view of Egedal (US Patent No: 9,752,561).
Regarding Claim 3: Miranda discloses the method of Claim 1; however, Miranda fails to disclose upon determining the determined pitch deviation is below the first pitch deviation threshold, resetting the pitch deviation variable.
Egedal teaches a method of monitoring a pitch angle adjustment for a rotor blade (Figure 1, No. 107) of a wind turbine (100), wherein a pitch deviation variable is reset when a pitch deviation is below a certain threshold (Column 5, Lines 40-46).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the method of Miranda with the step of resetting the pitch deviation variable, as taught by Egedal, for the purpose of improving the reliability of the pitch control method (Column 5, Lines 47-50).
Allowable Subject Matter
Claims 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a method of monitoring a pitch control system for a wind turbine, wherein the system comprises a pitch deviation variable that is increased either proportional to the duration of a time period during which a pitch deviation exceeds a first pitch deviation threshold or inversely proportional to a difference between the pitch deviation and the first pitch deviation threshold.  Miranda discloses a method of monitoring a pitch control system for a wind turbine, wherein the system comprises a pitch deviation variable; however, Miranda fails to disclose the pitch deviation variable being increased either proportional to the duration of a time period during which a pitch deviation exceeds a first pitch deviation threshold or inversely proportional to a difference between the pitch deviation and the first pitch deviation threshold.  The prior art fails to disclose a method of monitoring a pitch control system or a monitoring system as discloses in Claims 7-8 and 11; therefore, Claims 7-8 and 12 disclose allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745